memorandum; **
Jose Luis Rodriguez Garcia and Rizelda Ortiz Vazquez, natives and citizens of Mexico, petition for review of an order of the Board of Immigration Appeals (“BIA”) denying their motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252 and we review the denial of a motion to reopen for an abuse of discretion. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002). We dismiss the petition for review in part and deny in part.
The evidence regarding their son that petitioners presented with their motion to reopen concerned the same basic hardship grounds as their application for cancellation of removal. See Fernandez v. Gonzales, 439 F.3d 592, 602-03 (9th Cir.2006). We therefore lack jurisdiction to review the BIA’s determination that the evidence was insufficient to establish a prima facie case of hardship. See id. at 601 (holding that if “the BIA determines that a motion to reopen proceedings in which there has already been a unreviewable discretionary determination concerning a statutory prerequisite to relief does not make out a prima facie case for that relief,” 8 U.S.C. § 1252(a)(2)(B)(i) bars this court from revisiting the merits).
The BIA did not abuse its discretion by denying the motion to reopen as to Ortiz Vazquez’s possible medical condition, because the BIA considered the evidence *211submitted and acted within its broad discretion in determining that the evidence was insufficient to warrant reopening. See Singh, 295 F.3d at 1039 (9th Cir.2002).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.